DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3-6 and 10-12 are pending in the application.
This office action is in response to the amendment filed on 11/13/2020.
All previous rejection not reiterated in this office action are withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-6 and 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3, 4 and 6 are rejected because it depends on claim 2, a canceled base claim. MPEP 608.01V set forth that if the base claim has been canceled, a claim which is directly or indirectly dependent thereon should be rejected as incomplete.  As such, claims 3, 4 and 6 are rejected for being indefinite because the claim is not complete.  
Claims 5 and 10-12 are also incomplete because claims 10-12 depends claim 3, whereas claim 5 depends on claim 4.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  This rejection is rewritten to address the amendment.
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue."  These factors include, but are not limited to: (a) the nature of the invention; (b) the breadth of the claims; (c) the state of the prior art; (d) the amount of direction provided by the inventor; (e) the existence of working examples; (f) the relative skill of those in the art; (g) whether the quantity of experimentation needed to make or use the invention based on the content of the disclosure is "undue"; and (h) the level of predictability in the art (MPEP 2164.01 (a)).
The nature of the invention

The breadth of the claims
The breadth of the claim is rather broad.  Claim 1 encompasses a method for screening a therapeutic drug for any type of cancer by introducing a wide range of cell regulatory factor and determining a wide range of cell type specific markers.  
The teaching from the specification the existence of working examples
The specification teaches introducing OSKM into a EWS/ATF1 expressing sarcoma cell line establishes iPS cell-like cell, in which expresses Nanog, Oct3/4 endogenously.  The specification teaches when Dox-inducing 4F was introduced into HCC827 and SK-BR3, the expression of PODXL was induced upon lapatinib treatment, but not with 5-Fu treatment, and generation of a completely reprogrammed iPS cell from a human cancer cell line was unsuccessful.  The specification teaches a gefitinib treatment upon 4F introduction to a lung cancer cell line A549 having wild type EGFR did not increase PODXL expression.  The specification teaches HCC827 and SK-BR3 are sensitive to Lapatinib, Gefitinib.  The specification demonstrates that treating HCC27 cells with Gefitinib and Lapatinib following 4K introduction resulted in increased expression of Nanog and GDF3, but not with treatment of 5-FU.  The specification teaches that such results suggests the screening method may be capable of selecting effective drug.  The specification teaches that the expression of Nanog gene increases only in cells not discontinues expressing EWS/ATF1.  However, the specification does not provide any working examples that an effective therapeutic agent is identified by a method as claimed.  The specification fails to show what other cell regulatory factors that may induce more undifferentiated state of a cell may be used for such purpose.  The specification also fails to show what markers may be used for such identification.  As such, whether an effective therapeutic agent against a wide range of cancers may be identified by the method as claimed is unpredictable.  
The state of prior art at the time of filing and the level of predictability in the art
The prior art at the time of filing has many teaching with regard to generating iPS cells by introducing OSKM into cancer cells to reprogram the cancer cells.  Miyoshi et al. teach that introducing defined factors OSKM into gastrointestinal cancer cell that changes the phenotype and drug sensitivity of said cells.  Nagai et al. teach a method of generating ES-like cells by introducing defined ES-like transcription factors, C-Myc, SOX2, OCT3/4 and KLF4 into HuCC-T1, PLC and DLD-1 cancer cell lines (page 259, 2nd col., 5th paragraph).  Nagai et al. teach the transfected and endogenous expression of c-MYC, SOX2, OCT3/4, KLF4, NANOG and REX1 were measured following transfection in sciPC, wherein all expression are increased at day 30 compared to parental cells at day 0 (see Figure 1 and legend).  Nagai et al. teach that epigenetic modification were also confirmed by assessing histone methylation, which is detected NANOG and OCT3/4 promoter in sc-iPC cells, but not in post-Sc-iPC cells (see page 260, 1st col., 2nd paragraph).  Nagai et al. teach that treatment with differentiation inducers of RA or VD3 for 48 hours resulted in a significant decrease in the invasiveness ratio of post-Sc-iPC compared to HuCC-T1 parental cells, wherein RA is commonly used for the treatment of acute promyelocytic leukemia (see page 260, 2nd col, 2nd paragraph). Nagai et al. teach continuing culture of the transfected cells for 90 days resulted in population, Lc-iPC, that has different expression level of c-MYC, SOX2, OCT3/4, KLF4, NANOG (see Figure 4, and legend).  Nagai teach Lc-iPC cells lost expression of immature related surface antigen and transcription factors SOX2, OCT3/4, KLF4, NANOG, and showed increased proliferation and resistance to 5-FU (see page 260-261).  From the information disclosed from prior art, it suggests that the reprograming of cancer cells is largely dependent upon a combination of genetic and epigenetic modification in cancer cells, and the length of culture of reprogrammed cell also influences pluripotency marker expression and drug sensitivity.  Matsuda et al (see IDS) teach that successfully reprogrammed human chronic myeloid leukemia cells have lost their dependency on the signaling of BCR-ABL oncogene and become resistant to BCR-ABL inhibitor imatinib (see page 306, 1st col., last paragraph).  Matsuda et al. teach “by utilizing the reprogramming technology as a tool to introduce the “pressure” to alter epigenetic regulations, cancer research may get a lot of fruit from the aspect of epigenetic regulations involving CSC emergence. Further studies will be needed to broaden the possible application of this novel technology and finally develop novel cancer treatment that can evade tumor recurrence by targeting resistant cancer stem cells.” Based on the knowledge from prior art, whether reprograming cancer cells by cell regulatory factors may results in cells that are more sensitive or resistant to a particular type of therapeutic agent is unpredictable. It is also unpredictable whether other types of cell regulatory factor (other than OSKM) may induce cancer cells to a more undifferentiated state, whether agents that enhances such undifferentiated state would be effective to treat cancer is also unpredictable.
The amount of experimentation required 
The state of prior art is silent on whether the claimed method may screen agents that are effective in treating cancer based on whether the cells become more undifferentiated.  Rather, the prior art demonstrates that inducing cancer cells to more undifferentiated states may either sensitize cells to chemotherapeutic agent or render it more resistant, which suggests the claimed method is unpredictable.  A skilled in the art would thus look to rely solely on the specification to practice the claimed method.  However, the specification does not provide any example other than that of inducing cancer cell line to more undifferentiated state by introducing OKSM into the cells, whereas the cells becomes more undifferentiated indicates the effectiveness of an agent.  As such, the skilled artisan would need to engage in undue experimentation to practice the method as claimed.  Therefore, the claimed invention is not enabled for the scope that read on the reliance of change in becoming more undifferentiated to screen an effective drug for treating cancer.
Response to Arguments
In response to the rejection, Applicant asserts that reprogramming is a phenomenon in which a reprogramming factor confers epigenetic flexibility on somatic cells to change the somatic cells into a different epigenetic state, and the present application demonstrates that the epigenetic flexibility is inhibited by oncogenic factors in cancer cells, and cancer cells change into a more undifferentiated state or myocytes by inhibiting the oncogenic factors.  Applicant alleges that based on the teaching from the specification, a person of skilled in the art would understand that a candidate for an anticancer agent specific to the oncogenic factor can be obtained by selecting test substance that has altered the epigenetic state of a cancer cell into which a reprogramming factor is introduced into a more undifferentiated state even when a reprogramming factor other than OKSM is used.  Applicant asserts that reprogramming factors are not only described in paragraphs 0015 and 0016, but also well known in the art.  Applicant asserts that examples 5 and 6 demonstrates the claimed invention is useful for identifying gefitinib and lapatinib in HCC827, Her2 cancer cell lines, and indicates that the claimed method is useful.  Applicant asserts that the specification describes the expression of undifferentiation markers such as Oct3/4, Nanog, Epcam, Cdh1, PODXL and GDF3 as index.  Applicant argues that Nagai and Matsuda do not teach the effect of chemotherapeutic agents on changes to the epigenetic state of cancer cells into a more undifferentiated state, but only addresses the sensitivity of iPS-like cell or somatic cell re-differentiation therefrom against chemotherapeutic agents.  Applicant argues that since both Sc and Lc-iPC cells already have been established as iPS-like cells, these cells are not relevant to the present inventive method as defined by the pending claims, which is directed to changing into a more undifferentiated state.  Applicant asserts that Example 5 and 6 demonstrates three kinds of oncogene signaling block the reprogramming of cancer cells, and that abolishing this signaling by administering molecular targeted drugs improves reprogramming efficiency.  
The above arguments has been fully considered but deemed unpersuasive.  The description in paragraph 0015 and 0016 lists examples of reprogramming factors, but does not teach whether all such exemplary reprogramming factors can induce pluripotency in any type of cancer cell, which is a limitation of claim 1. The Example (5 and 6) provided in the specification only uses OKSM for inducing pluripotency in several cancer cell lines.  There are no other examples in specification or in prior art teaches the listed reprogramming factor, alone or in combination to induce pluripotency as claimed.  Moreover, Applicant is reminded that claim 1 not limited to a reprogramming factor, but recites a “cell regulatory factor” that induces pluripotency.  There is no sufficient teaching from the present specification for such a “cell regulatory factor,” which is required to practice the method as claimed.  Applicant’s characterization of Nagai and Matsuda is incorrect because both references teach inducing cancer cells into a more undifferentiated state by introducing reprogramming factors (OKSM) into cancer cells and its effect on the chemotherapeutic agents, which are highly relevant to the claimed invention.  The argument that both Sc and Lc-iPC cells already have been established as iPS-like cell is not persuasive because they are established from introducing OKSM into cancer cells, which is recited in step i) of the claimed invention, thus highly relevant to the claimed invention.  As discussed in the rejection, in view of unpredictability in the art and lack of sufficient teaching from the specification, a skilled artisan would have been engage in undue experimentation to practice the method as claimed.  Therefore, this rejection is still considered proper and thus maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CELINE X QIAN whose telephone number is (571)272-0777.  The examiner can normally be reached on M-F (9-5:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on 571-272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CELINE X QIAN/            Primary Examiner, Art Unit 1636